DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-17, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited subject matter covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than by reciting “by at least one processor”, nothing in the claim element precludes the steps from practically being performed in the mind. Determining whether one or more conditions are satisfied is an abstract idea that can be performed in the mind. If a claim limitation covers performance in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. The additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Moreover, computer components such as memory is considered to be a generic 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 7, 8, 14, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al (US 20110009727 A1) in view of Kiani (US 20080108884 A1), Google Play (ICE: In case of Emergency, 2012, Web), and Johnson et al (US 20110201911)
Regarding claim 1, Mensinger et al teaches a method comprising: executing, by at least one processor, an application to generate one or more alerts on a device relating to a glucose level of a patient (Abstract; paragraphs 0002 and 0086; Figure 6; paragraph 0146), the executing comprising: accessing, by at least one processor, a current glucose level of a patient (Figure 6: block 610); accessing, by at least one processor, one or more conditions associated with the one or more alerts, the one or more conditions defining a relationship between the current glucose level and one or more threshold values (Figure 6: block 630; paragraph 0149); determining, by at least one processor, whether the one or more conditions are satisfied (Figure 6: block 630; paragraph 0149); and generating, by at least one processor, the one or more alerts when the one or more conditions are satisfied (Figure 6: block 660; paragraphs 0092, 0100, and 0152). 
Mensinger et al is silent regarding the one or more alerts being generated based on one or more of a state of the device and a state of the application. However, it is known in the art by Kiani, in a similar field of endeavor of providing a glucose monitoring device (Abstract; 
Weast et al additionally teaches that its alerts comprise one or more local notifications displayed on a locked screen of the device when the device is in a locked state (Figures 84A-84C). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, that the one or more alerts comprise one or more local notifications displayed on a locked screen of the device when the device is in a locked state, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the device is in a locked state.
The above combination regarding the one or more local notifications displaying an identifier associated with the one or more alerts. However, it is known in the art by Google Play, in a similar field of endeavor of providing a lock screen notification of medical information, to display with the notification, an identifier associated with its alert (Figure on Page 1: cross icon indicating ICE app notification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, the one or more local notifications displaying an 
Mensinger et al additionally teaches displaying notifications regarding both current glucose level and glucose rate of change information (paragraphs 0072 and 0086), but is silent regarding the one or more local notifications further displaying the current glucose level and a trend arrow representative of a rate of change of the current glucose level. However, it is known in the art by Johnson et al, in the same field of endeavor of monitoring and displaying current glucose level and glucose rate of change information, to present such a display including the current glucose level and a trend arrow representative of a magnitude of a rate of change of the current glucose level (Figure 3; paragraph 0059). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system the above combination, the one or more local notifications further displaying the current glucose level and a trend arrow representative of a magnitude of arate of change of the current glucose level, based on the teachings of Johnson et al, in order to provide a simple visual display of known displayable parameters of Mensinger et al, using a technique known in the art for similar monitoring and notification systems. 
Regarding claim 14, Mensinger et al teaches a system comprising: a processor; and a memory (paragraphs 0007 and 0008), wherein the processor and the memory are configured to perform operations comprising: executing an application to generate one or more alerts on a device relating to a glucose level of a patient Abstract; paragraphs 0002 and 0086; Figure 6; paragraph 0146), the executing comprising: accessing a current glucose level of a patient; 
Mensinger et al is silent regarding the one or more alerts being generated based on one or more of a state of the device and a state of the application. However, it is known in the art by Kiani, in a similar field of endeavor of providing a glucose monitoring device (Abstract; paragraph 0004) to provide its alarm being generated based on a state of the device (paragraph 0036: visual indicator when muted). Since Mensinger et al teaches that its device is capable of both audible and visual alarm notifications (paragraph 0080), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the system of Mensinger et al, the one or more alerts being generated based on a state of the device, as taught by Kiani, in order to provide an adjustable alarm, as in Kiani (paragraph 0036).
Weast et al additionally teaches that its alerts comprise one or more local notifications displayed on a locked screen of the device when the device is in a locked state (Figures 84A-84C). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, that the one or more alerts comprise one or more local notifications displayed on a locked screen of the device when the device is in a locked state, as taught by 
The above combination regarding the one or more local notifications displaying an identifier associated with the one or more alerts. However, it is known in the art by Google Play, in a similar field of endeavor of providing a lock screen notification of medical information, to display with the notification, an identifier associated with its alert (Figure on Page 1: cross icon indicating ICE app notification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, the one or more local notifications displaying an identifier associated with the one or more alerts, as taught by Google Play, in order to graphically inform the user of what the alert is regarding.
Mensinger et al additionally teaches displaying notifications regarding both current glucose level and glucose rate of change information (paragraphs 0072 and 0086), but is silent regarding the one or more local notifications further displaying the current glucose level and a trend arrow representative of a rate of change of the current glucose level. However, it is known in the art by Johnson et al, in the same field of endeavor of monitoring and displaying current glucose level and glucose rate of change information, to present such a display including the current glucose level and a trend arrow representative of a magnitude of a rate of change of the current glucose level (Figure 3; paragraph 0059). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system the above combination, the one or more local notifications further displaying the current glucose level and a trend arrow representative 
Regarding claims 2 and 15, Kiani additionally teaches that the state of the device is a muted state (paragraph 0036). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, the state of the device being a muted state, as taught by Kiani, in order to provide an adjustable alarm based on volume.
Regarding claims 4 and 17, Kiani additionally teaches that its alert comprises a non-audible alert when the device is in a muted state, and wherein the non-audible alert comprises a flashing screen (paragraph 0036: flashing visual alarm indicator). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, the one or more alerts comprising one or more non-audible alerts when the device is in a muted state, and wherein the one or more non- audible alerts comprise a visualization displayed on a screen of the device, the visualization comprising a flashing screen, as taught by Kiani, in order to provide an adjustable alarm based on volume.
Regarding claims 7 and 20, Weast et al additionally teaches that its alert comprises one or more banners when the device is in an unlocked state and the application is in an inactive state (Figure 84D; paragraph 0296). The above combination is silent regarding the one or more banners displaying an identifier associated with the one or more alerts. However, it is known in 
Regarding claim 8, Mensinger et al additionally teaches that the one or more alerts further comprise one or more audible alerts (paragraph 0080).

Claims 1-3, 9, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al in view of Weast et al (US 20130106684 A1), Google Play (ICE: In case of Emergency, 2012, Web), and Johnson et al (US 20110201911).
Regarding claim 1, Mensinger et al teaches a method comprising: executing, by at least one processor, an application to generate one or more alerts on a device relating to a glucose level of a patient (Abstract; paragraphs 0002 and 0086; Figure 6; paragraph 0146), the executing comprising: accessing, by at least one processor, a current glucose level of a patient (Figure 6: block 610); accessing, by at least one processor, one or more conditions associated with the one or more alerts, the one or more conditions defining a relationship between the current glucose level and one or more threshold values (Figure 6: block 630; paragraph 0149); 
Mensinger et al is silent regarding the one or more alerts being generated based on a state of the application. However, it is known in the art by Weast et al, in a similar field of endeavor of providing notifications regarding biometric monitoring events (paragraph 0002), to provide the notifications based on a state of the related application on its mobile device (Figures 83G and 84D; paragraph 0296). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method of Mensinger et al, the one or more alerts being generated based on a state of the application, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the application is inactive.
Weast et al additionally teaches that its alerts comprise one or more local notifications displayed on a locked screen of the device when the device is in a locked state (Figures 84A-84C). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, that the one or more alerts comprise one or more local notifications displayed on a locked screen of the device when the device is in a locked state, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the device is in a locked state.

Mensinger et al additionally teaches displaying notifications regarding both current glucose level and glucose rate of change information (paragraphs 0072 and 0086), but is silent regarding the one or more local notifications further displaying the current glucose level and a trend arrow representative of a rate of change of the current glucose level. However, it is known in the art by Johnson et al, in the same field of endeavor of monitoring and displaying current glucose level and glucose rate of change information, to present such a display including the current glucose level and a trend arrow representative of a magnitude of a rate of change of the current glucose level (Figure 3; paragraph 0059). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system the above combination, the one or more local notifications further displaying the current glucose level and a trend arrow representative of a magnitude of arate of change of the current glucose level, based on the teachings of Johnson et al, in order to provide a simple visual display of known displayable parameters of 
Regarding claims 2 and 15, Weast et al additionally teaches that the state of the application is an inactive state (Figure 84D; paragraph 0296). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, the state of the application being in an inactive state, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the application is inactive.
Regarding claims 3 and 16, Weast et al additionally teaches that the application is in an active state when the application is displayed on a foreground of a screen of the device, and wherein the application is in an inactive state when the application is displayed on a background of the screen of the device (Figures 83G and 84D; paragraph 0296). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, that the application is in an active state when the application is displayed on a foreground of a screen of the device, and wherein the application is in an inactive state when the application is displayed on a background of the screen of the device, as taught by Weast et al, in order to provide discernable notifications of dangerous conditions even when the application is inactive.
Regarding claim 9, the above combination is silent regarding re-generating the one or more alerts. However, it is known in the art by Johnson et al, in a similar field of endeavor of glucose monitoring, to repeat a glucose alert at a predetermined frequency until either the user acknowledges the alert, or the estimated glucose value reaches a safe range, in order to warn a 
Regarding claim 10, Mensinger et al additionally teaches that the one or more alerts comprise an urgent low alert and a high alert (paragraph 0194: severe hypoglycemia alert and hyperglycemia alert).
Regarding claim 14, Mensinger et al teaches a system comprising: a processor; and a memory (paragraphs 0007 and 0008), wherein the processor and the memory are configured to perform operations comprising: executing an application to generate one or more alerts on a device relating to a glucose level of a patient Abstract; paragraphs 0002 and 0086; Figure 6; paragraph 0146), the executing comprising: accessing a current glucose level of a patient; accessing one or more conditions associated with the one or more alerts, the one or more conditions defining a relationship between the current glucose level and one or more threshold values (Figure 6: block 630; paragraph 0149); determining whether the one or more conditions are satisfied (Figure 6: block 630; paragraph 0149); and generating the one or more alerts when the one or more conditions are satisfied (Figure 6: block 660; paragraphs 0092, 0100, and 0152).

The above combination regarding the one or more local notifications displaying an identifier associated with the one or more alerts. However, it is known in the art by Google Play, in a similar field of endeavor of providing a lock screen notification of medical information, to display with the notification, an identifier associated with its alert (Figure on Page 1: cross icon indicating ICE app notification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of the above combination, the one or more local notifications displaying an identifier associated with the one or more alerts, as taught by Google Play, in order to graphically inform the user of what the alert is regarding.
Mensinger et al additionally teaches displaying notifications regarding both current glucose level and glucose rate of change information (paragraphs 0072 and 0086), but is silent regarding the one or more local notifications further displaying the current glucose level and a trend arrow representative of a rate of change of the current glucose level. However, it is . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al in view of Weast et al (US 20130106684 A1), Google Play (ICE: In case of Emergency, 2012, Web), and Johnson et al (US 20110201911), and further in view of Miller et al (US Patent No. 7052472).
Regarding claim 11, the above combination is silent regarding the low alert not being modifiable. However, it is known in the art by Miller et al, in the same field of endeavor of providing an alert of a hypoglycemia condition, that the hypoglycemia alarm is not modifiable until the user responds by means of user input, so that accidental modification of a serious glycemic event does not prevent a user from being informed of such an event (Col. 12, lines 44-59). Therefore, it would have been obvious to one of ordinary skill in the art, before the . 

Claims 12, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al (US 20110009727 A1) in view of Kiani (US 20080108884 A1), Google Play (ICE: In case of Emergency, 2012, Web), and Johnson et al (US 20110201911), and further in view of Saidara et al (US 20050038332 A1).
Regarding claims 12 and 13, the above combination is silent regarding adjusting alarm thresholds during a night mode. However, it is known in the art by Saidara et al, in a similar field of endeavor of providing a glucose monitoring device (Abstract), to adjust its glucose alarm threshold values so that the alarm condition is satisfied more frequently than without the adjusting during a night mode in order to address the problem of night disorientation common during nighttime episodes of hypoglycemia (paragraphs 0017, 0146, and 0150). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate into the method and system of Mensinger et al/ Kiani, adjusting, by at the processor, the one or more threshold values associated with the one or more alerts during a predetermined period of time, the adjusting causing the one or more conditions of one or more alerts to be satisfied more frequently than without the adjusting, wherein the adjusting is performed during a night mode, as taught by Saidara et al, in order to address the problem of night disorientation. 
Regarding claims 21 and 22, Saidara teaches a glucose monitoring device in which a number of arrows comprising the trend arrow varies based on the magnitude of the rate of change of the current glucose level ([0187] - e.g. a single down arrow for a moderate decreasing rate between -1 mg/dl and -3 mg/dl and two down arrows for a fast decreasing rate equal or exceeding -3 mg/dl, [0192], [0194]). It would have been obvious to modify the above combination with Saidara to utilize a different number of arrows as an indicator of the difference in the magnitude in a rate of change.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791